Bird, J.
Complaint was made before one of the justices of the peace in Bay county, charging petitioner with having violated the provisions of Act No.1 *159213, Pub. Acts 1909, as amended by Act No. 9¡7, Pub. Acts 1913 (2 Comp. Laws 1915, § 7673 et seq.), the same being an act to regulate the taking of fish in the waters of the Great Lakes. The commission of the offense was described as having taken place in the waters of. Lake Huron, bordering on the county of St. Clair. A warrant based upon the complaint was issued, and the same was executed by Eobert E. Ells-worth, the respondent, in the county of St. Clair, where petitioner resided. Petitioner insisted that he was illegally detained thereunder, and therefore «sued out a writ of habeas corpus from the circuit court for the county of St. Clair, and upon a hearing thereof he was released from custody, on the ground that the justice’s court in Bay county had no jurisdiction of the alleged offense.
The trial court was of the opinion that section 2'450, 1 Comp. Laws (1 Comp. Laws 1915, § 2249), which gives concurrent jurisdiction to certain counties, including Bay and St. Clair, of offenses committed on the waters of Lake Huron, did not apply to offenses of this character which were local in their nature, but applied to transitory actions, like offenses committed on boats navigating the waters. But he held that, if the section did apply to such offenses, then it was unconstitutional, because it violates the constitutional provision which guarantees to respondent the right of trial by a jury of the vicinage. Section 2450, referred to, provides that:
“The counties of Saginaw, Mackinac, St. Clair, and Chippewa, and such other counties now organized, or that may hereafter be organized, upon the shore of Lake Huron, shall have jurisdiction in common of all offenses committed on that part of Lake Huron which lies within the limits of this State; and such offenses may be heard and tried in either of said counties in which legal process against the offender shall be first *160issued, in like manner, and to the same effect, as if the offense had been committed in any part of either of said counties.”
1. We think the distinction made by the trial court between local and transitory offenses cannot be sustained. The language of the statute is clear and unambiguous. It states in unmistakable terms that the counties named “shall have jurisdiction in common of all offenses committed upon the waters of Lake Huron.” No class of offenses is excepted therefrom, either expressly or by inference, and therefore we can except none.
2. The foregoing statute in its present form was passed by the legislature in 1885, but was simply a reenactment of an old statute, with slight changes, which was passed by the first legislature of the State. Similar laws were passed with reference to Lake Michigan, Lake Erie, Lake Superior, and Lake St. Clair (chapter 84, 1 Comp. Laws (1 Comp. Laws 1915, chap. 69), and these enlarged jurisdictions have been recognized as valid by this court. People v. Coffey, 155 Mich. 103 (118 N. W. 732). These acts very clearly indicate that it has been the policy of the State, ever since it began its existence, to create and maintain a different vicinage for the trial of offenses committed on the waters of the Great Lakes from the one prescribed for the rest of the State. People v. Bouchard, 82 Mich. 156 (46 N. W. 232, 9 L. R. A. 106). The reason for creating an enlarged vicinage for the trial of offenses committed upon the Great Lakes is „ obvious, on account of the great difficulty which would be encountered in determining in which of the bordering counties the commission of the act took place. It is quite evident that the necessity of the situation was what gave rise to this enlarged vicinage. While the general rule is that the county is the vicinage, there are some *161exceptions thereto where justice demands it. Illustration of this is seen in the exception to the rule giving to the adjoining counties of the State concurrent jurisdiction of offenses committed on and within 100 rods of the boundary line between them. The difficulty of determining in certain cases upon which side of the line the offense was committed gave rise by necessity to an exception to the rule.
Another exception to the rule is the statute providing for the change of venue; this is an enlargement of the vicinage in the interest of the administration of justice. The fixing of the boundaries of a vicinage is a legislative function, and it has been exercised in this State by the legislature declaring that the county shall be the unit in which jurors shall be selected to try offenses committed therein, and this rule has been steadily and consistently adhered to, save in unusual cases where the proper administration of justice demanded an en-r larged jurisdiction. We see nothing in this section which indicates that the legislature has exceeded its powers. It has created an enlarged vicinage for the trial of all offenses committed upon the waters of Lake Huron, because the vicinage of the county would be an impracticable one. If these jurisdictions are larger than they should be, it must be remedied by the legislature, and not by the courts. We are therefore of the opinion that the justice of the peace in Bay county, before whom this complaint was made, had jurisdiction to entertain it. Having arrived at this conclusion, we think the other questions presented on this record should be presented to that court.
The judgment of the lower court is reversed, and one will be entered therein , denying the prayer of the petition for the writ of habeas corpus.
Stone, C. J., and Kuhn, Moore, Steere, and Brooke, JJ., concurred with Bird, J.
*162Ostrander, J.
• In my opinion the statute is valid, and applicable, but the order of this court should go no further than vacating the order of the circuit court.
The late Justice McAlvay took no part in this decision.